DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 9 are objected to because of the following informalities: 
As to claim 5: The applicants are advised to add the phrase “the group consisting of’ after the claimed “selected from” in claim 5, paragraphs 1-4 to be consistent with the Markush group language set forth in MPEP section 2173.05 (h).
The applicants are also advised to place space between the claimed “styrenebutadiene” recited in claim 5, paragraph 2.
As to claim 9: The applicants are advised to add the phrase “the group consisting of’ after the claimed “selected from” in claim 9.
Appropriate correction is required.
Terminal Disclaimer
The terminal disclaimer filed on 16 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10364369 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "said polymeric shell" in lines 1-2. Claim 1 from which claim 3 depends does not recite a polymeric shell There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-6 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/513,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘461 anticipate claim 1 of the current application. Claim 1 of ‘461 recites a composition comprising a dust reductive additive comprising microcrystalline wax and a first water.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langford et al. (US 6676746) in view of Sasatani (US 6987137).
As to claim 1, Langford et al. disclose a composition that is applied to joints between wallboard panels. The composition comprises a dust reductive additive emulsion comprising paraffin and water (see abstract, col. 2, lines 31-67 and Test procedure found in col. 8).
Langford et al. fails to teach the composition comprises an additive having a colloidally protected wax based microstructure as required by claim 1. 
Sasatani discloses a machinable or grindable composition used for forming models. The composition comprises microcapsules having an encapsulated material in a liquid state such as liquid paraffin and a wall material such as thermoplastic film. Sasatani states the use of such 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Langford et al. to include using the microcapsules disclosed by Sasatani as the dust reducing material. One would have been motivated to do so since both are directed to providing a material including paraffin which is used to prevent airbourne dust during grinding or cutting where Sasatani states the use of the encapsulated wax results in reduction of dust, the wax is securely fixed within the compound without sacrificing the strength of the joint compound.
As to claim 3, Sasatani states the shell material is a polymer but is not limited and gives some examples of materials. Sasatani fails to teach a polyvinyl alcohol as claimed. However, it would have been obvious to one having ordinary skill in the art use such materials as a shell material since Langford et al. shows that the polymer materials of Sastani are alternatives to polyvinyl alcohol and can be used in such compositions. It has been established that the mere substitution for one known element for a known alternative has a prime facie case of obviousness. 
As to claim 4, the composition can comprise rheological additives (see abstract of Langford).
As to claim 5, the composition can comprise a binder such as polyvinyl alcohol (see col. 5, lines 37-44 of Langford). 
As to claim 6, the composition can comprise clay (see col. 4, lines 9-11 of Langford).
As to claim 10-11, Langford et al. states the dust reduction additive is added to about 0.5-5% of the composition (see col. 5, lines 65-66). 
As to claim 7-9, Sasatani discloses the use of a base of diethanol amine as a hardening agent (see col. 7, lines 42-50). Langford teaches a dispersing agent such as a surfactant. 

As to claim 13-14, Langford et al. states the amount of dust is reduced by more than 90% (see col. 2, lines 47-48).
As to claims 15-16, the compound can comprise silicone or siloxane such as dimethyl siloxane (see col. 10, lines 4-7 of Sasatani).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited fails to teach or suggest forming a dust reducing additive emulsion having a core of a paraffin and non-paraffin component as claimed. 
Response to Arguments
In the response filed 16 March 2022, applicant failed to provide arguments in relation to the rejection over Langford et al. (US 6676746) in view of Sasatani (US 6987137) therefore the rejection is maintained. 
Applicant failed to address or amend the claims regarding the claim objections to claims 5 and 9 therefore the claim objections are maintained.
Applicant failed to argue or file a terminal disclaimer regarding U.S. Patent No. 10/513,461 therefore the double patenting rejection is maintained
Applicant failed to address or amend claims in response to the 35 USC 112 rejection over claim 3, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715